DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This final office action is in response to the communication received on 8 August 2022.  Amendments to claims 1, 2, 5-14, and 18-20 are acknowledged and have been carefully considered.  Claims 3, 4, 15, and 16 are cancelled.  Claims 1, 2, 5-14, and 17-20 are pending and considered below.         

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5-14, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duke (20190392487) in view of Korn et al. (20070139430).

Claims 1 and 13:	Duke discloses a system for generating advertisements, comprising: 
a computing system including a processing unit running one or more computer programs ([100-104]), the computing system including,
a frontend ([43 “GUI Modification Unit 207 of the system may modify or tailor the User Interface (UI) or the Graphic UI (GUI) for this specific client, to allow the client to enter the brief contents easily into the system in a way that the system will be able to use it and/or to influence the creative output effectively,”]),
a backend ([101 “calculations, operations and/or determinations may be performed locally within a single device, or may be performed by or across multiple devices, or may be performed partially locally and partially remotely (e.g., at a remote server),” 102-104]),
a database ([92 “AI engine 303; which in turn populates multiple databases, such as: a label database 311, a profile database 312, and a results database,”]),
an image file folder ([16 “Ad Components Database with indications of their relevant classification features. Client-Specific Rules (or, field-specific rules) define Rules or Constraints or Requirements for ads per client (or, per field; e.g., client brand/logo usage rules, etc.). An Ad Generator Module generates one or more proposed ads for that client (or, for that product or service), by selecting one or more ad components from the database,” 18]);
a dimensions and identification mapping loader ([23 “size or dimensions of each component; or the like),” 65]), and
a file generator ([65 “Ad Construction Unit….draw or place the selected ad elements in a single frame or multiple frames required for animation and to store or save or export the final result in image format or in other suitable format (e.g., PDF file, vector graphics, bitmap graphics),” 66, 78]),
the one or more programs configured to carry out the steps of:
accessing a user interface for creating an ad ([43, 58 “selects “Creator Dashboard” or a similar interface element, which takes him to a page or an on-screen interface showing all recent/previous campaigns (e.g., from the past two months or two years). He selects “Create New”,”]); 
selecting a customer needing ad creation through the user interface ([59 “Target Audience Selector Unit 231 allows to select from a Target Audience from a drop-down list or menu of potential audiences that have been pre-populated in the system,”]); 
selecting a product related to the ad through the user interface ([12 “content item(s) that advertise or promote one or more goods or services or brands,” 62 “discount of $10 off per phone line is offered,” 64]); by
accessing an image of the product ([16 “Image Analysis Module performs image recognition or computer vision to extract ad-components from each such previous ad. A Classifier Unit performs classification of each ad component (e.g., “logo” or “legalese” or “product image” or “creative text”), and stores the components in an Ad Components Database with indications of their relevant classification features,” 18, 52, 74 “neural network, trained on manually-labelled or pre-labeled images, is used to extract the images (such as an image of a product, or of a person) from the advertisement,”]);
configuring settings for the ad through the user interface ([64 “Creative Requirements Definition Unit 235 enables Chris to review or select elements that will define how the creative will look. For example, it allows Chris to select a presentation style, from a list of available options such as: text only; design elements+text; image+text; image+text+design elements; other options such as the number of frames required,”]); and 
generating an ad preview based on the customer, the product, and the settings ([65, 66, 67 “system may now generate multiple different ads, optionally accompanied with a set of data based justifications next to each ad indicating why the system generated each such ad. Optionally, wording or content of an ad component (in the newly-proposed ad) may be selectively modified by a reviewing user, and multiple variations are then automatically re-generated by the system based on such introduced changes,” 68]).  
Duke does not explicitly disclose however Korn discloses:
converting the image to an image with a transparent background ([24 “utilizing the enhancement component 102, the graphical item 104 can be displayed and/or presented such that the graphical item can include a translucent portion and a transparent portion,” 32 “dynamically separate data related to the graphical item 204 into a first portion 208 and a second portion 210 to allow the display of any transparent and/or translucent portions related to the graphical item 204. The enhancement component 202 can implement dynamic separation (discussed infra) for the first portion 208 and the second portion 210, wherein the first portion 208 can include opaque and transparent areas and/or pixels and the second portion 210 can include translucent and transparent areas and/or pixels,” 34, 37-39]).
Therefore it would be obvious for Duke to convert the image to an image with a transparent background as per the steps of Korn in order to enable users to construct advertisements using a wide range of techniques and operations to enhance the display of advertisement components and thereby potentially increase designer choices and implementation of creative elements resulting in more effective advertisements for display.

Claims 2 and 14:	Duke in view of Korn discloses the system as for Claims 1 and 13 above and Duke further discloses: generating the ad based on the customer, the product, and the settings ([67]).  

Claims 5 and 17:	Duke in view of Korn discloses the system as for Claims 4 and 16 above, and Duke does not explicitly disclose, however Korn discloses wherein the converting is carried out using an artificial intelligence algorithm ([48 “intelligent component 606 can be utilized by the enhancement component 602 to facilitate displaying the graphical item 604, wherein the graphical item can include a transparent portion and/or a translucent portion,” 49, 50]). 
Therefore it would be obvious for Duke wherein the converting is carried out using an artificial intelligence algorithm as per the steps of Korn in order to enable users to construct advertisements using a wide range of techniques and operations to enhance the display of advertisement components and thereby potentially increase designer choices and implementation of creative elements resulting in more effective advertisements for display.

Claim 6:	Duke in view of Korn discloses the system as for Claim 4 above, and Duke does not explicitly disclose, however Korn discloses wherein the converting is carried out using a neural network algorithm ([49 “Various classification (explicitly and/or implicitly trained) schemes and/or systems (e.g., support vector machines, neural networks, expert systems, Bayesian belief networks, fuzzy logic, data fusion engines . . . ),”]). 
	Therefore it would be obvious for Duke wherein the converting is carried out using a neural network algorithm as per the steps of Korn in order to enable users to construct advertisements using a wide range of techniques and operations to enhance the display of advertisement components and thereby potentially increase designer choices and implementation of creative elements resulting in more effective advertisements for display.

Claim 7:	Duke in view of Korn discloses the system as for Claim 1 above and Duke further discloses: generating intermediary JSON files from alternative file formats ([82 “defined in an appropriate format (e.g., JSON),”])

Claims 8 and 18:	Duke in view of Korn discloses the system as for Claims 1 and 13 above and Duke further discloses wherein settings include textual information ([21 “text-element classifier unit (block 4) determines the textual elements or properties (e.g., headline, sub-header, call to action, legal text, or the like) that each word or phrase is associated with,” 28, 64, 65]).  

Claim 9:	Duke in view of Korn discloses the system as for Claim 1 above and Duke further discloses wherein the textual information includes at least one of headlines and sub headlines ([28 “headline, sub-header,” 51, 65]).  

Claim 10:	Duke in view of Korn discloses the system as for Claim 1 above and Duke further discloses wherein the textual information includes textual formatting information ([77 “content can be in free format and/or in particular formats from selected options or pre-defined formats. One or more custom algorithms may be used to create these feature vectors; for example, general feature encoding for non-textual data, and word embedding for text data,” 64, 65, 81]). 

Claim 11:	Duke in view of Korn discloses the system as for Claim 1 above and Duke further discloses wherein at least some of the settings are stored in a template ([64 “Creative Requirements Definition Unit,” 72, 73]).  

Claim 12:	Duke in view of Korn discloses the system as for Claim 1 above and Duke further discloses wherein selecting the product includes accessing a product file through a product identifier ([23 “Ad Components of that particular previous ad, which were Headline Number 47 and Product Image number 38,” 47 “Previous Ads Analyzer Unit 212 enables all the elements or components of each prior ad to be recognized, identified, classified and separated out into a database,”]).  

Claim 19:	Duke in view of Korn discloses the system as for Claim 1 above and Duke further discloses wherein the settings include output file compression sizing ([65 “draw or place the selected ad elements in a single frame or multiple frames required for animation and to store or save or export the final result in image format or in other suitable format (e.g., PDF file, vector graphics, bitmap graphics),” 78 “system generates the actual code-portion or code-segment for the ad (e.g., as HTML5 code, and/or with CSS or JavaScript code elements, and/or with JPG or PNG or GIF or Animated GIF file(s) for graphics content, and/or as MP4 files or other audio/video format),” 118 “Components Resize and Modification Unit to perform resizing and modification of each selected ad element,”]).

Claim 20:	Duke discloses a system comprising: 
a frontend ([43 “GUI Modification Unit 207 of the system may modify or tailor the User Interface (UI) or the Graphic UI (GUI) for this specific client, to allow the client to enter the brief contents easily into the system in a way that the system will be able to use it and/or to influence the creative output effectively,”]); 
a backend ([101 “calculations, operations and/or determinations may be performed locally within a single device, or may be performed by or across multiple devices, or may be performed partially locally and partially remotely (e.g., at a remote server),” 102-104]); 
a database ([92 “AI engine 303; which in turn populates multiple databases, such as: a label database 311, a profile database 312, and a results database,”]); 
a dimensions and identification mapping loader ([23 “size or dimensions of each component; or the like),” 65]); and 
a file generator ([65 “Ad Construction Unit….draw or place the selected ad elements in a single frame or multiple frames required for animation and to store or save or export the final result in image format or in other suitable format (e.g., PDF file, vector graphics, bitmap graphics),” 66, 78]), 
wherein the system is configured to automate the generation of digital advertisements and images ([37, 43-48, 92, Figs. 1, 2, 3]).
	Duke discloses an image file folder ([16, 18]) and Duke does not explicitly disclose, however Korn discloses:
an image file folder ([64 “server(s) 1020 are operably connected to one or more server data store(s) 1030 that can be employed to store information local to the servers”]) configured to enable access to an image of the product from the image file folder ([63, 64, Fig. 10]) and the backend configured with software configured to convert the image to an image with a transparent background ([24 “utilizing the enhancement component 102, the graphical item 104 can be displayed and/or presented such that the graphical item can include a translucent portion and a transparent portion,” 32 “dynamically separate data related to the graphical item 204 into a first portion 208 and a second portion 210 to allow the display of any transparent and/or translucent portions related to the graphical item 204. The enhancement component 202 can implement dynamic separation (discussed infra) for the first portion 208 and the second portion 210, wherein the first portion 208 can include opaque and transparent areas and/or pixels and the second portion 210 can include translucent and transparent areas and/or pixels,” 34, 37-39]).
Therefore it would be obvious for Duke to access an image file folder configured to enable access to an image of the product from the image file folder and the backend configured with software configured to convert the image to an image with a transparent background as per the steps of Korn in order to enable users to construct advertisements using a wide range of techniques and operations to enhance the display of advertisement components and thereby potentially increase designer choices and implementation of creative elements resulting in more effective advertisements for display.

Response to Arguments
	Applicants arguments and amendments, see Remarks/Amendments submitted 8 August 2022 with respect to the rejection of claims 1, 2, 5-14, and 17-20 have been carefully considered and are addressed below.

Claim Rejections - 35 USC § 101
	Applicants arguments and amendments to the claims are persuasive and while the Examiner continues to maintain that the instant invention is directed to a judicial exception, however the disclosed conversion of digital images to selectively include transparent backgrounds while maintaining the solidity of particular image elements by a computing system is considered to be a practical application.  Therefore the instant invention is determined to be eligible under 35 USC 101.

Claim Objections
	Applicants amendments to claims 14, 15, 18 and 19 clarifying claim dependencies is sufficient to overcome the previously made claim objections and the objections are withdrawn.

Claim Rejections - 35 USC § 112
	Applicants amendments to Claim 1 more clearly specifying the performance of the instant invention by a computing or processing system is sufficient to result in the removal of the rejection of claims 1-12 under 35 USC 112(b) second paragraph.

Claim Rejections - 35 USC § 102
Applicant’s arguments and amendments, see Remarks/Amendments, filed 8 August 2022, with respect to the previous rejection of claims 1-3, 7-15, and 18-20 under 35 USC 102(a)(1) have been fully considered and are persuasive.  The rejection of claims 1-3, 7-15, and 18-20 under 35 USC 102(a)(1) in view of Duke has been withdrawn. 

Claim Rejections - 35 USC § 103
	Applicants amended the instant claims by integrating elements derived from cancelled claims 3, 4, 15, and 16 into independent claims 1, 13, and 20 and argue that the amended claims overcome the cited to combination of Duke in view of Korn.  Examiner agrees that the amended claims overcome the previously made rejections of claims 1-3, 7-15, and 18-20 under 35 USC 102(a)(1) however the amendments to the claims are not sufficient to overcome the rejection of all pending claims in view of the combination of Duke in view of Korn under 35 USC 103.  As cited to above, Duke discloses a system of creating advertisements including the modification of advertisement images and Korn further discloses the implementation of artificial intelligence techniques to further modify images such that particular areas or elements of the images are separated into foreground and background elements including transparent sections.  Therefore the rejection of all pending claims 1, 2, 5-14, and 17-20 in view of the combination of Duke in view of Korn is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	See attached References Cited form 892
	See Roger et al. (20180300771) for disclosures related to the implementation of transparent elements and sections of content into advertisement displays.  See at least paras [16]-[18] and [20]-[23].
	See Andress et al. (20150317945) for disclosures related to transparent and semi-transparent effects on graphical user interfaces.  See at least paras. [71]-[76]
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Stoltenberg whose telephone number is (571) 270-3472. 
The examiner can normally be reached on Monday-Friday 8:30AM to 5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf, can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300, or the examiner’s direct fax phone number is 571 270 4472.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682